internal_revenue_service number release date index number ------------ -------------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b1 plr-155755-07 date date ----------------------------- ---------------------------- ------------- legend x ----------------------------------------------------------- a b m date date date state dear ------------- ----------------------- -------------------- ------------------ ------------- -------------------------- this letter responds to your letter dated date requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x is a corporation organized under the laws of state on date x filed form_2553 electing to be taxed as an s plr-155755-07 corporation with an effective date of date however x’s s_corporation_election was invalid for two reasons first two of x’s shareholders a and b are qualified subchapter_s trusts qsst for which the trustee instead of the beneficiary signed the shareholder consent required under sec_1361 second b’s qsst election was inappropriately executed by the mother of b’s beneficiary instead of by the beneficiary of b m despite the fact that m was not a minor at the time of the qsst election x represents that from date until date x and x’s shareholders have filed tax returns consistent with x being an s_corporation on date x’s s_corporation_election terminated as a result of a corporate merger law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1362 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election sec_1_1361-1 provides that if the person required to elect is under a legal disability by reason of age the election may be made by that person’s guardian or other legal_representative or if there be none by that person’s natural or adoptive parent sec_1_1361-1 of the income_tax regulations provides that the current plr-155755-07 income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1 j ii sec_1361 provides that the term qualified_subchapter_s_trust means a_trust -- a the terms of which require that -- i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election to be an s_corporation will only be valid if all persons who are shareholders on the day on which such election is made consent to such election sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which it was made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be an s_corporation on date was an inadvertent invalid election within the meaning of sec_1362 plr-155755-07 pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date until its termination on date provided that both a and b qualify as a qsst and provided that x’s election was otherwise valid and not terminated under sec_1362 accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void this ruling is conditioned on x within days of this letter filing a new form_2553 election of a small_business_corporation with the appropriate service_center with an effective date of date signed by the beneficiaries of a and b furthermore the beneficiary of b m must file a qsst election effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the new form_2553 and to the qsst election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was a small_business_corporation under sec_1361 or whether a or b are qssts within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representatives sincerely s david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for ' purposes
